Exhibit 10.1

 

DATE THE 1ST DAY OF FEBRUARY, 2018

 

 

 

BETWEEN

 

 

 

TECHNOVATIVE GROUP, INC.

(the “Company”)

 

 

And

 

 

KEWEI, HUANG

(the “Appointee”)

 

 

 



 

 

 

SERVICE AGREEMENT

 

  



 

 

 



 

 

 

THIS AGREEMENT is made on 23rd day of JANUARY, 2018

 

BETWEEN:-

 

(1) TECHNOVATIVE GROUP, INC. (the “TEHG”), a company incorporated in United
States of America (“USA”) and having its registered address at Unit 701, 7/F,
Tower 2, Silvercord, 30 Canton Road, Tsimshasui, Hong Kong. (the “Company”);    
(2) KEWEI, HUANG (NRIC No.: E5139846E) of No.03-07-05, Tower 3, UOA Business
Park, No.1, Jalan Pengaturcara U1/51A, Section U1, 40150 Shah Alam, Malaysia
(the “Appointee”);       WHEREAS the Company is desirous of appointing the
Appointee as the Chief Technology Officer upon the terms and subject to the
conditions hereinafter appearing.           NOW IT IS HEREBY AGREED as follows
:-           1. DEFINITIONS AND INTERPRETATIONS             In this Agreement,
unless the subject or context otherwise requires:-             1.1 the following
words and expressions shall have the following meanings:-              
“Business” means the business of the Company and such other business as the
Company may decide to undertake (whether on its own or through its Subsidiaries)
from time to time;               “computer output” includes a statement or
representation (whether in written, printed, pictorial, graphical or other form)
purporting to be a statement or representation of fact;               (a)
produced by a computer; or                 (b) translated from a statement or
representation so produced;                 “computer program” includes data
representing instructions or statements that, when executed in a computer,
causes the computer to perform a function;               “computer service”
includes computer time, data processing and the storage or retrieval of data;

  



  Page 1 of 14

 

 

  “Confidential Information” shall mean all information and data (whether
recorded or not and, if recorded, in whatever form on whatever media and by
whomsoever recorded) relating to all or any part of the business, organization,
operations, dealings, property, assets. technology, activities, services,
financial affairs, management and administration of the Company and/or its
Subsidiaries and which is confidential to the Company and/or its Subsidiaries or
treated as confidential, including, without limitation, technical information,
client lists, trade names, trademarks, service marks or other proprietary
business designations used or owned by the Company and/or its Subsidiaries but
shall not include information or material in the public domain;         “data”
includes representations of information or of concepts that are being prepared
or have been prepared in a form suitable for use in a computer;         “Group”
means TEHG, its Subsidiaries and related corporations;         “Intellectual
Property Rights” means:-         (a) trademarks, service marks, registered
designs, applications for any of those rights, trade and business names
(including internet domain names and e-mail address names), unregistered
trademarks and service marks, copyrights, database rights, know-how, rights in
designs, inventions and patents, in whatever form on whatever media including
computer output, computer program and computer service;           (b) rights
under licenses, consents, orders, statutes or otherwise in relation to a right
in paragraph (a) and           (c) Right of the same or similar effect or nature
as or to those in paragraphs (a) and (b);           “Inventions” shall mean all
patentable and non-patentable inventions, discoveries and improvements,
processes and know-how, copyright works (including without limitation computer
programs,) new designs and the like discovered or created by the Appointee in
the course of his employment or discovered or created as a result (whether
directly or indirectly) of anything done by him in pursuance of his duties
hereunder and/or based (directly or indirectly) on any item of the Confidential
Information;  

 



  Page 2 of 14

 

 



    1.2 any reference to a statutory provision shall include such provision and
any regulations made in pursuance thereof as from time to time modified or
reenacted whether before or after the date of this Agreement so far as such
modification or re-enactment applies or is capable of applying to any
transactions entered into hereunder or in connection with this Agreement;      
        1.3 references to Clauses and Appendices are to the clauses of and the
appendices to this Agreement;               1.4 the headings in this Agreement
are for convenience only and shall not affect the interpretation hereof; and    
          1.5 unless the context otherwise requires, references to the singular
number shall include references to the plural number and vice versa and
references to natural persons shall include bodies corporate and the use of any
gender shall include all genders.             2. APPOINTMENT             The
Company hereby appoints the Appointee, and the Appointee hereby accepts the
appointment to work for the Company as the Group Chief Technology Officer or in
such other office or offices of any company in the Group as the board of
directors of the Company (the “Board”) may from time to time direct. The term of
this Agreement shall be effective (the “Effective Date”) from 23rd January, 2018
until 22nd January, 2020 (both dates inclusive) or until terminated in
accordance with Clause 9.1, whichever is the earlier (the “Employment Period”)  
        3. DUTIES OF APPOINTEE             The Appointee shall devote
substantially the whole of his time, attention and skill to the duties of his
office and shall faithfully and diligently perform such duties (which may
include assuming an executive post or position on the board of directors of
Subsidiaries of the Company and assuming such other executive or management
positions in Subsidiaries of the Company) and exercise such powers as may from
time to time be assigned to or vested in him and shall obey all reasonable and
lawful directions given to him by or under the authority of the Board and shall
use his best endeavours to promote the interests of the Company and its
Subsidiaries.  

  



  Page 3 of 14

 

 



  4. REMUNERATION             4.1 廣州市合度信息技術有限責任公司 (the “Hedu”) a subsidiary of
TEHG shall pay on behalf of the Company to the Appointee during the continuance
of his employment hereunder a monthly salary of RMB35,000 which shall be subject
to the review and adjustment approved by the Group’s Compensation Committee,
which shall be payable in arrears on the last working day of each month. This
salary may be reviewed yearly at the discretion of the Board of Directors. In
the event of any increase of salary being determined by the Board the increase
shall thereafter have effect as if it were specifically provided for as a term
of this Agreement.               4.2 TEHG shall, during the continuance of the
employment of the Appointee, pay the Appointee a yearly bonus equivalent to one
month’s salary. If this Agreement is terminated before the end of a financial
year pursuant to the expiry of the term of this Agreement in accordance with
Clause 2 above, the amount of yearly bonus payable to him shall be proportionate
to the period of his employment hereunder in that financial year.              
4.3 TEHG may, during the continuance of the employment of the Appointee, pay to
the Appointee a discretionary bonus in addition to Clauses 4.2 Such
discretionary bonus is to be recommended by the Group’s Compensation Committee
and approved by the Board of Directors.             5. NON-COMPETITION          
  5.1 The Appointee hereby irrevocably and unconditionally covenants and agrees
with and undertakes to the Company that he shall not at any time during the
period of his employment with the Company and for a period of one year
thereafter, whether or not his employment with the Company has been terminated
by the Company or otherwise:-                 5.1.1 be directly or indirectly
engaged or concerned in (whether as an employee, agent, independent contractor
or otherwise) the conduct of any business competing directly or indirectly with
the Affected Business within the Territory;  

  



  Page 4 of 14

 

 



      5.1.2 carry on for his own account either alone or in partnership or be
concerned as a director or shareholder in any company engaged in any business
competing directly or indirectly with the Affected Business within the
Territory;                   5.1.3 assist any person, firm or company with
technical advice in relation to any business competing directly or indirectly
with the Affected Business within the Territory;                   5.1.4 solicit
or entice away or attempt to solicit or entice away from the Group the custom of
any person, firm, company or organization who shall at any time have been a
customer. client, distributor or agent of the Group or in the habit of dealing
with the Group;                   5.1.5 solicit or entice away or attempt to
solicit or entice away from the Group any person who ls an officer, manager or
employee of the Group whether or not such person would commit a breach of his
contract of employment by reason of leaving the Group;                   5.1.6
in relation to any trade, business or company, use any name in such a way as to
be capable of or likely to be confused with the name of any member of the Group
and shall use all reasonable endeavours to procure that no such name shall be
used by any other person, firm or company;                   5.1.7 assist with
technical advice any person, firm or company engaged in the manufacture and/or
marketing of any product(s) or service(s) in competition with the Group which is
likely to involve the disclosure or use by the Appointee of trade secrets of the
Group; and                   5.1.8 otherwise be interested, directly or
indirectly, in any business competing with the Affected Business within the
Territory;                   with the intent that each of these restrictions
shall constitute an entirely separate and independent restriction on the
Appointee.  

  



  Page 5 of 14

 

 



    5.2 For the purpose of Clause 5.1, the following definitions shall apply:-  
              “Affected Business” means (a) the business as carried on by any
member of the Group; and (b) any business which the Group is contemplating
entering into at the time of the termination of the Appointee’s employment in
the Company in respect of which (i) a formal and reasonably detailed business
plan has been prepared by the management of the relevant Group Company and has
not been rejected by the management of the relevant Group Company; or (ii) there
have been substantive discussions by the Board of the relevant Group Company on
such business, as at the date of termination of the Appointee’s employment with
the Company; and “Territory’’ means the Asia Pacific (including but not limited
to, Singapore, Malaysia, Hong Kong, Philippines, Indonesia, Taiwan, People
Republic of China, and Taiwan) and the United States of America and/or in any
other country in which the Group has operations as at the date of termination of
the Appointee’s employment with the Company.               5.3 The Appointee
shall not by any means and at any time (whether during or after his employment),
use any information whatsoever which he may possess during the course of his
appointment/employment with the Company in any manner which may cause loss or
injury to the Group and should he come into possession of any confidential
information or trade secrets, he undertakes irrevocably and unconditionally not
to disclose these to any party at any time (whether during or after his
appointment/employment) without the Company’s prior written consent unless or
until the information is in the public domain through no act or omission of the
Appointee and through no breach or default of any other person under an
obligation of confidentiality in respect of such information, whereupon lo the
extent that it is public this obligation shall cease.               5.4 Provided
that while the restrictions in Clauses 5.1 and 5.3 are considered to be
reasonable in all the circumstances it is agreed between the Company and the
Appointee that if any one or more of such restrictions shall either taken by
itself or themselves together be adjudged to go beyond what is reasonable in all
the circumstances for the protection of the Group’s legitimate interest but
would be adjudged reasonable if any particular restriction or restrictions were
deleted or if any part or parts of the wording thereof were deleted, restricted
or limited in a particular manner then the restriction shall apply with such
deletions, restrictions or limitations, as the case may be.  

  



  Page 6 of 14

 

 



  6. INTELLECTUAL PROPERTY RIGHTS             The Appointee irrevocably and
unconditionally recognizes, covenants and agrees with and undertakes to the
Company that:-             6.1 The Intellectual Property Rights are the sole
property of the Company and/or its Subsidiaries (as the case may be) and that
the Intellectual Property Rights which arise in the course of the Business shall
belong to the Company and/or its Subsidiaries (as the case may be).            
  6.2 Notwithstanding any originality, effort, expense and skill originating
from the Appointee during the term of the employment, the Appointee shall not
during or after his employment have any right, title or interest in or to the
Intellectual Property Rights (by themselves or in combination with any other
literary, dramatic, musical or artistic work including computer program,
computer output, computer service and data) and any goodwill arising through any
use thereof, and that all such right, title or interest shall be vested legally
and exclusively in the Company and/or its Subsidiaries (as the case may be).    
          6.3 In the event any Intellectual Property Rights shall vest or shall
come to vest in the Appointee at any time as a result (whether directly or
indirectly) of the operation of law or of anything done by him in pursuance of
his employment under the laws of U.S. State of Delaware and all other countries,
the Appointee shall be deemed to have immediately assigned all such Intellectual
Property Rights absolutely to the Company for the full term during which such
Intellectual Property Rights shall subsist and this Agreement shall constitute
the written assignment of the same.               6.4 The Appointee shall
forthwith upon demand at the expense of the Company execute all documents and do
all such acts and things required to vest or perfect any vesting of all
Intellectual Property Rights legally and exclusively in the Company or any
nominee or assignee of the Company (as the Company shall direct).              
6.5 The Appointee shall not without the Company’s prior written consent enter
into any arrangement whereunder any third party is commissioned or appointed (in
his own capacity or as agent for the Appointee) to assist the Appointee in any
manner that may confer any intellectual property right (including, without
limitation, the Intellectual Property Rights) , interest or title upon such
third party. Notwithstanding the foregoing, the Appointee shall forthwith upon
demand secure the valid assignment of such intellectual property right, interest
or title assignment or licenses from such third party upon terms acceptable to
the Company so that the said rights may vest legally and exclusively in the
Company or any nominee or assignee of the Company.  



  



  Page 7 of 14

 

 



  7. BENEFITS             7.1 The Company shall at its own expense reimburse the
Appointee all travelling, hotel, entertainment and other out-of-pocket expenses
reasonably incurred by him in the discharge of his duties hereunder. In respect
of business trips overseas, the Appointee shall be entitled to be reimbursed to
the extent of the return economy class airfare for all flights taken by him.    
        7.2 The Appointee shall be entitled to all other remuneration and
benefits generally available to employees of the Company or as the Board of
Directors shall from time to time determine, including the right to participate
in the Company’s employee share option scheme(s) from time to time in accordance
with its/their terms.           8. LEAVE             8.1 The Appointee shall be
initially entitled without loss of remuneration to 21 days leave a year (in
addition to public holidays in the People’s Republic of China where the
Appointee’s office is located), such leave to be taken at such time or times as
may be approved by the Board of Directors.             8.2 The Appointee shall
be entitled to carry forward the balance of his leave entitlement in one year to
the following year, provided always that in any one year, no more than five days
may be carried forward from the preceding one year. Waiver of the leave days
carried forward may be arranged on a discretionary basis.  

  



  Page 8 of 14

 

 



  9. TERMINATION             9.1 This Agreement shall be subject to termination
by the Company (without prejudice to and in addition to any other remedy):-    
            9.1.1 by not less than three months’ written notice (or 3 months’
salary payment in lieu of notice) given at any time while the Appointee is
incapacitated by reason of ill-health or accident from performing his duties
hereunder and where the Appointee shall have been so incapacitated for a total
period of 60 days or more (whether or not consecutive) in the preceding 12
months; or                   9.1.2 by summary notice if the Appointee shall have
committed any serious breach or have repeated or have continued (after warning)
any material breach of his obligations hereunder or shall have been guilty of
conduct tending to bring himself or the Company into disrepute or shall become
insolvent or unable to pay his debts as they fall due or if any petition is
presented by any person for the bankruptcy of the Appointee or if the Appointee
shall make any arrangement with creditors for liquidation of his debts by
composition or otherwise or if any distress execution or attachment shall be
levied upon or issued against any of the property or assets of the Appointee
then and in any of the said cases or shall have been convicted of a criminal
offence under any applicable law.                 9.2 Upon termination of this
Agreement for whatever reason:                   9.2.1 the Appointee shall
immediately and without claim for compensation resign from all positions and
offices held in the Company (save as provided in Clause 9.1.1 above);          
        9.2.2 the Appointee shall deliver to the Company in proper order and
condition all books, documents, papers, materials and any other property or
assets relating to the business or affairs of the Company which may then be in
the Appointee’s possession or under his control; and                   9.2.3 the
Appointee shall not at any time thereafter represent himself as being in any way
connected with the business of the Company.  

  



  Page 9 of 14

 

 



  10. CONFIDENTIALITY             10.1 Appointee’s Obligations                
The Appointee covenants and agrees with and undertakes to the Company for the
benefit of the Company that:-                   10.1.1 The Appointee shall not
by any means and at any time (whether during or after his employment) use any
Confidential Information or trade secret whatsoever which he may obtain in
connection with his employment in the Company in any manner which may cause
detriment, loss or injury to the Company, or disclose to any other party at any
time any such Confidential Information or trade secrets in his possession or
control unless or until it is in the public domain through no act or omission of
the Appointee or his agents, whereupon to the extent that it is public this
obligation shall cease.                   10.1.2 All communications between the
Appointee and the Company and all Confidential Information and other material
supplied to or received by the Appointee arising from or in connection with his
employment with the Company and any information concerning the business
transactions or the financial arrangements of the Company and/or its
Subsidiaries or of any person with whom the Company is in a confidential
relationship coming to the knowledge of the Appointee shall be kept confidential
by the Appointee unless or until compelled to disclose by judicial or
administrative procedures or by other requirements of law, or if the Appointee
can reasonably demonstrate that it is (or part of it is), in the public domain
through no act or omission of the Appointee or his agents, whereupon, to the
extent that it is public, this obligation shall cease.                   10.1.3
All documents (including copies), diskettes, tapes and other material (in
whatsoever medium) held by the Appointee containing or referring to Confidential
Information or relating to the affairs and business of the Company and/or its
Subsidiaries (whether or not prepared by the Appointee or supplied by the
Company) shall be the property of the Company and/or its Subsidiaries (as the
case may be).  

  



  Page 10 of 14

 

 



      10.1.4 The Appointee shall hold the whole of the Confidential Information
as the property of the Company and/or its Subsidiaries (as the case may be) and
deliver up to the Company forthwith upon demand all confidential documents, and
in any event, not later than seven days from the date of termination of the
Appointee’s employment, whether requested to do so or not. The Appointee shall
further destroy all its notes and reports on the Confidential Information in his
possession or custody;                   10.1.5 The Appointee shall ensure that
proper and secure storage is provided for documents containing the Confidential
Information at all times whilst the same are in the possession or under control
of the Appointee; and                   10.1.6 The Appointee shall take all
steps necessary to prevent accidental disclosure of the Confidential Information
to a third party.                   10.1.7 In the event that the Company obtains
trade secrets or other Confidential Information from any third party, the
Appointee shall not without the consent of the Company at any time (either
during his employment hereunder or after its termination) infringe restrictions
on disclosure agreed to by the Company and made known to the Appointee.        
          10.1.8 The Appointee has a fiduciary obligation of confidentiality to
the Company and its Subsidiaries in relation to the Confidential Information.  
                10.1.9 The obligations contained in this Clause 10 shall endure,
even after the termination of the Appointee’s appointment, without limit in
point of time except and until any Confidential Information enters the public
domain as set out above.  

  



  Page 11 of 14

 

  



    10.2 Provision of Information to Third Parties                 If the
Company consents pursuant to Clause 10.1.1 to the Confidential Information being
made available to a third party then before so doing the Appointee shall ensure
that the third party having access to the Confidential Information:-            
    10.2.1 understands that the Confidential Information is confidential and of
a proprietary nature;                   10.2.2 executes a confidentiality
agreement on the same terms and conditions mutatis mutandis as are contained in
this Agreement or upon other terms acceptable to the Company; and              
    10.2.3 does not discuss, confirm the existence of, or supply the
Confidential Information with or to any person who has not been authorized by
the Company to receive it or who has not signed a confidentiality agreement in
the terms set out in Clause 10.2.2.                 10.3 Injunctive Relief and
Enforcement                   10.3.1 Due to the special and unique nature of the
Confidential Information, the Appointee covenants and agrees with and undertakes
that the Company shall be entitled to seek immediate equitable remedies,
including but not limited to, restraining orders and injunctive relief in order
to safeguard such proprietary, confidential, unique, and special information of
the Company and its Subsidiaries and that money damages alone would be an
insufficient remedy with which to compensate the Company and/or its Subsidiaries
for any breach of the Appointee’s confidential obligations.                  
10.3.2 The Appointee hereby agrees that in the event that it is necessary for
the Company to Institute any proceedings for an injunction then, if successful
in such action, all costs incurred by the Company on a solicitor/client basis in
connection with such proceedings shall be recoverable from the Appointee as a
debt.                   10.3.3 The parties hereto agree that:-                  
  (a) The Company shall be entitled to enforce the provisions of this Agreement
with respect to any of the Confidential Information; and                      
(b) The Appointee recognizes that the remedy at law for any breach by him of the
terms of this Agreement may be inadequate and the Company shall be entitled to
equitable remedies in the event of any breach.  

  



  Page 12 of 14

 

 



  11. INDEMNITY             The Appointee shall indemnify the Company (or its
nominee), and its respective officers and each of them and keep the Company (or
its nominee) and its respective officers and each of them indemnified from all
costs damages losses and expenses whatsoever (including legal costs on a full
indemnity basis) which the Company (or its nominee) and/or its respective
officers and each of them may suffer, bear, incur or pay either directly or
indirectly as a result of or incidental to any breach of this Agreement.        
  12. MISCELLANEOUS  

 

    12.1 Notices by either party must be given by registered letter or by
facsimile message addressed to the other party at (in the case of the company)
its registered office for the time being and (in the case of the Appointee) his
last known address or sent to their respective facsimile numbers set out above
and any such notice given by letter or facsimile shall be deemed to have been
given at the time at which the letter or facsimile would be delivered in the
ordinary course of post or transmission as the case may be.           12.2 The
expiration or determination of this Agreement howsoever arising shall not
operate to affect such of the provisions hereof which in accordance with their
terms are expressed to operate or have effect after the expiration or
determination of this Agreement.               12.3 This Agreement constitutes
the entire agreement between the parties with respect to the subject matters
hereof and there are no representations, understandings or agreements relative
hereto which are not fully expressed herein.           12.4 In the event that
any term condition or provision of this Agreement is held to be in violation of
any applicable law, statute or regulation the same shall be deemed to be deleted
from this Agreement and shall be of no force and effect and this Agreement shall
remain In full force and effect as if such term condition or provision had not
originally been contained in this Agreement.             12.5 The Appointee
hereby agrees with and undertakes to the Company to do all such other acts and
things and to sign and execute (or process the signing and execution of) all
such documents and instruments as may be necessary or expedient or requested by
the Company to give effect to the terms of this Agreement.

 

  13. GOVERNING LAW AND JURISDICTION             This Agreement shall be
governed by and be construed in accordance with the laws of U.S. State of
Delaware and the parties hereto submit to the non-exclusive jurisdiction of the
Courts in U.S. State of Delaware.  





  Page 13 of 14

 

 

IN WITNESS WHEREOF the parties hereto have hereunto set their hands the day and
year first written above.

 

The Company       SIGNED BY )     /s/ Nicolas Lin ) for and on behalf of )
TECHNOVATIVE GROUP, INC. ) in the presence of: )     SIGNED BY )     /s/ Kewei
Huang   KEWEI, HUANG ) in the presence of: )

 

 

Page 14 of 14

 

